                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TASHA KICHLINE,                            :
     Plaintiff,                            :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
NANCY A. BERRYHILL,                        :       No. 19-183
Acting Commissioner of Social Security,    :
       Defendant.                          :

                                           ORDER

       AND NOW, on June 26, 2019, upon consideration of Plaintiff Tasha Kichline’s Brief in

Support of her Request for Review (doc. 11) and the Commissioner’s Response (doc. 12), it is

ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for reconsideration in accordance with

       the accompanying Memorandum Opinion; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
